Citation Nr: 0613890	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1955 to September 1959 and from February 1960 to 
July 1976.  He died in January 2002.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The veteran died in January 2002; at the time of his 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD) - rated 100-percent disabling, a left 
temporal seizure disorder - 10 percent, headaches - 10 
percent, a residual scar on the right side of his chest from 
a gunshot wound - 0 percent, herniorrhaphy scars - 0 
percent, and bilateral hearing loss - 0 percent.  

2.  The death certificate indicates the immediate cause of 
the veteran's death was a cerebral vascular accident (i.e., 
stroke), with no significant underlying conditions 
contributing to his death.  

3.  The competent medical evidence indicates the veteran's 
service-connected disabilities did not contribute 
substantially and materially to his death, or hasten it, or 
otherwise aid or lend assistance to it.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the appellant a VCAA notice letter in January 
2002, and a follow-up letter in April 2003.  These letters 
provided her with notice of the evidence needed to support 
her claim that was not on record at the time of the letters, 
the evidence VA would assist her in obtaining, and the 
evidence it was expected that she would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the "fourth element" mentioned 
above.  



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claims.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and not binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); 
see also Pelegrini II, 18 Vet. App. at 130 (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  The letters requested that 
she provide or identify any evidence supporting her claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the VCAA notice to the appellate did not cite the laws 
and regulations governing nor describe the type of evidence 
necessary to establish an effective date for the benefits on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the appellant will be 
prejudiced thereby).  Because the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate effective date are 
rendered moot.

In Pelegrini II, the Court also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  Here, VCAA notice was provided in January 2002 and 
April 2003, before the RO's initial decision concerning this 
claim in June 2003.  So this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

In developing the appellant's claim, the RO obtained the 
veteran's private medical records from Dr. Hill and a copy of 
the death certificate.  In addition, the RO attempted to 
obtain his records from Winship Green Nursing Home, but did 
not receive a response.  In April 2003, the RO notified the 
appellant that it had not received these records and asked 
that she contact the nursing home and ask them to send the 
records to VA.  In a July 2003 letter to her senator she 
stated the nursing home's records were destroyed - so 
unobtainable.  In addition, in January 2004, the RO obtained 
a medical opinion from a VA physician as to whether any of 
the veteran's service-connected disabilities contributed to 
his death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Also, the appellant declined her opportunity for a hearing to 
provide oral testimony in support of her claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b); see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 
§ 3.312(c)(4).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

At the time of his death in January 2002, the veteran was 
service-connected for PTSD rated as 100-percent disabling 
from May 1995; left temporal seizure disorder rated as 10-
percent disabling from August 1976; and headaches rated as 
10-percent disabling from August 1976.  He also was service-
connected for a residual scar resulting from a gunshot wound 
to his right chest, herniorrhaphy scars, and 
bilateral hearing loss - all rated as 0-percent disabling 
from August 1976.

The January 2002 death certificate, signed by Dr. Hill, 
indicates the immediate cause of the veteran's death was a 
cerebrovascular accident (CVA) (i.e., stroke).  There were no 
underlying causes or other significant conditions listed.  

A June 2003 letter from Dr. Hill indicates the veteran had 
cranial surgery in 1983 for some form of bleeding problem and 
had a metal plate inserted in his skull.  Since that surgery, 
he was required to take medication to control a seizure 
disorder.  In addition, he had a stroke in 1993 due to a 
ruptured aneurysm.  He had a myocardial infarction in 1995.  
During the second half of 2001, he had several strokes that 
resulted in the paralysis of his right arm and leg and 
further paresis of his left arm and leg.  His head CT showed 
right frontal and left paxetel strokes and evidence of old 
bilateral subdural hematomas.  For the last several weeks of 
his life, he was completely incapacitated.  The immediate 
cause of death was multiple strokes.  Dr Hill stated that 
aortic and mitral valve disorder, post head injury seizures, 
gun shot wound to the chest, myocardial infarction, atrial 
fibrillation, hypothyroidism, and arrhythmias were all 
comorbid (i.e., coexisting) conditions.

In January 2004, the RO requested that a VA physician review 
the claims file, including Dr. Hill's records, and comment on 
whether it was at least as likely as not the veteran's 
service-connected conditions either caused or materially or 
substantially contributed to his death.  The designated 
physician reviewed the claims file and concluded there was no 
relationship between the veteran's 
service-connected disabilities and his ultimate death.  The 
doctor specifically stated there appeared to be no nexus 
between the veteran's service-connected seizure disorder and 
his history of cerebrovascular disease, including the surgery 
for an arteriovenous malformation in 1992.  

While the Board recognizes the veteran's meritorious service 
and is sympathetic to the appellant's loss, competent medical 
evidence is still required to establish a nexus between the 
veteran's death and his service-connected disabilities.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  And unfortunately, 
the only competent medical evidence on record indicates this 
necessary nexus does not exist.

For this reason, the claim for service connection for the 
cause of the veteran's death must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the appellant-widow's 
favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


